DETAILED ACTION
1. Applicant's response, filed 24 October 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 1-10 and 12-21 are cancelled.
Claims 22-27 are newly added.
Claims 11 and 22-27 are currently pending and under examination herein.
Claims 11 and 22-27 are rejected.

Information Disclosure Statement
4. The Information Disclosure Statements filed on 24 October 2022 are in compliance with the provisions of 37 CFR 1.97. It is noted that the 17-page IDS contains only duplicate references of references cited on the 18-page IDS. Therefore, the 17-page IDS has been crossed out as a duplicate. The 18-page IDS has been considered in part. References J75, J76, J287, J295, J299, J300, J302, J303, and J304 have not been considered because they are in a foreign language and a translation or concise explanation of the relevance has not been provided as required by 37 CFR 1.98(a)(3). Reference J142, J153, J159, J196, and J357 were not considered because a legible copy of the reference has not been provided as required by 37 CFR 1.98(a)(2)(ii). A signed copy of the list of the references cited from the IDS is included with this Office Action.

Claim Interpretation
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
A: “a central processing unit configured to evaluate a future risk of arrhythmia in the subject using the concentration value of Thr or the concentration value of Thr and Arg” in claim 11.
B: “the central processing unit that evaluates a future risk of arrhythmia is configured to evaluate risk of atrial fibrillation” in claim 22.
C: “the central processing unit that evaluates a future risk of arrhythmia is configured to classify the subject into any one of a plurality of categories defined at least considering the degree of a future risk of arrhythmia, using the concentration value of Thr or the concentration values of Thr and Arg” in claim 23.
D: “a searching unit that searches the substance having the possibility of ameliorating a future risk of arrhythmia, based on the evaluation result” in claim 25.
E: “a searching unit that searches the preventing and therapeutic menu having the possibility of ameliorating a future risk of arrhythmia” in claim 27.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The use of the terms “apparatus” and “central processing unit”, indicate that the above recited functions are computer implemented means-plus-function limitations. The structure for computer implemented means-plus-function limitations is the algorithm for performing the function (see MPEP 2181.II.B). Below is summary of the algorithms in the specification for each of the computer-implemented means-plus-function limitations:
A: Para. [0021] of the published specification states the structure is comparing the concentration value or a converted concentration value of Thr or Arg to a predetermined value and the future risk can be based on determining the concentration value or converted concentration value is smaller than or smaller than or equal to the predetermined value. 
B: Para. [0021] of the published specification states the structure is comparing the concentration value or a converted concentration value of Thr or Arg to a predetermined value and the future risk can be based on determining the concentration value or converted concentration value is smaller than or smaller than or equal to the predetermined value.
C: Paras. [0202]-[0204] define that the classification can be into categories based on one or more preset thresholds and the categories may include high, low or intermediate risk, or high and low risk.
D: Paras. [0230]-[0234] recite searching the substance for ameliorating the future risk but do not provide any indication of what algorithm is utilized to accomplish this function.
E:  Paras. [0230]-[0234] recite searching a preventing and therapeutic menu for ameliorating the future risk but do not provide any indication of what algorithm is utilized to accomplish this function.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Response to Arguments
6. Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive. Applicant asserts that the claim limitations no longer invoke 112(f) because they recite sufficient structure. This argument is not persuasive because these are computer-implemented means-plus-function limitations and therefore the structure is not just the computer component but also the algorithm necessary to carry out the claimed function in order to define a structure (see MPEP 2181.II.B).

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. Claims 25 and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claims 25 and 27 recite limitations for a searching unit that have been interpreted to invoke 35 U.S.C. 112(f). However, as discussed in the Claim Interpretation section above, the instant specification does not describe the algorithm associated with the searching units but rather merely restates the function of the searching units. MPEP § 2181.IV sets forth that mere restatement of function in the specification without description of the means to accomplish the function fails to provide adequate written description under 35 U.S.C. 112(a). Therefore, the searching units of claims 25 and 27 do not meet the written description requirement for means-plus-function limitations.
	
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 24-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 24, and the claim dependent therefrom, recite the limitation "the information regarding the substance having the possibility of ameliorating a future risk of arrythmia" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of information regarding a substance having the possibility of ameliorating a future risk of arrhythmia in the claim or claim 11, from which claim 24 depends.
Claim 26, and the claim dependent therefrom, recite the limitation "the preventing and therapeutic menu having the possibility of ameliorating a future risk of arrythmia" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of information regarding a substance having the possibility of ameliorating a future risk of arrhythmia in the claim or claim 11, from which claim 26 depends.
Claim limitations “a searching unit that searches the substance having the possibility of ameliorating a future risk of arrhythmia, based on the evaluation result” in claim 25 and “a searching unit that searches the preventing and therapeutic menu having the possibility of ameliorating a future risk of arrhythmia” in claim 27 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification does not describe the algorithm necessary to perform these claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

35 USC § 112(d)
9. The rejection of claim 22 under 35 U.S.C. 112(d) is withdrawn in view of the claim amendments filed 24 October 2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. Claims 11 and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. This rejection is newly recited and necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 11 recites a central processing unit configured to evaluate a future risk of arrhythmia in the subject using the concentration value of Thr or the concentration value of Thr and Arg.
Claim 22 recites the central processing unit that evaluates a future risk of arrhythmia is configured to evaluate risk of atrial fibrillation.
Claim 23 recites the central processing unit that evaluates a future risk of arrhythmia is configured to classify the subject into any one of a plurality of categories defined at least considering the degree of a future risk of arrhythmia, using the concentration value of Thr or the concentration values of Thr and Arg.
Claim 25 recites a searching unit that searches the substance having the possibility of ameliorating a future risk of arrhythmia, based on the evaluation result.
Claim 27 recites a searching unit that searches the preventing and therapeutic menu having the possibility of ameliorating a future risk of arrhythmia, based on the evaluation result.
As discussed in the Claim Interpretation section above, the evaluation of a future risk of arrhythmia and atrial fibrillation as well as the classification of the subject into categories involves the comparison of concentration values to threshold values, which can be practically carried out in the human mind as claimed. Furthermore, searching the substance or therapeutic menu as claimed equates to evaluating information that can be practically performed in the human mind. Therefore, these recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. While claims 11 and 22-27 recite performing these with a central processing unit, there are no additional limitations that indicate that this central processing unit requires anything other than carrying out the recited mental processes in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. 
Furthermore, the claims recite a correlation between the level of Thr or Thr and Arg in the blood, which are naturally present amino acids, with the risk or arrhythmia and atrial fibrillation that is similar to the correlation between the presence of myeloperoxidase in a bodily sample and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) that the courts have identified as being a law of nature. Therefore, the claims also recite a law of nature that is a correlation between the presence of Thr or Thr and Arg and risk of arrhythmia and atrial fibrillation. 
As such, claims 11 and 22-27 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to affect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claim 11 recites a control unit, wherein the control unit includes (I) an amino acid concentration data-receiving unit that receives amino acid concentration data from blood of a subject to be evaluated, which includes a concentration value of Thr or a concentration value of Thr and Arg, (II) a central processing unit … and (III) a result-sending unit that transmits the evaluation result for the future risk of arrhythmia for the subject.
Claims 22-23, 25 and 27 also recite carrying out the abstract idea with a central processing unit.
Claims 24-27 recite further limitations on the data that the result-sending unit transmits.
There are no limitations that indicate that the claimed central processing unit, result-sending unit or amino acid concentration data-receiving unit requires anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Furthermore, merely receiving data and transmitting data equates to necessary data gathering and outputting that the courts have identified as insufficient to integrate a judicial exception into a practical application in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (see MPEP 2106.05(g)). Furthermore, the courts have found that limiting the data to a particular type or source is insignificant extra-solution activity (see MPEP 2106.05(g)).  Therefore, the claims do not recite any additional elements that integrate the recited judicial exceptions into a practical application. As such, claims 11 and 22-27 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment and well-understood, routine and conventional data gathering activity. The instant claims recite the following additional elements:
Claim 11 recites a control unit, wherein the control unit includes (I) an amino acid concentration data-receiving unit that receives amino acid concentration data from blood of a subject to be evaluated, which includes a concentration value of Thr or a concentration value of Thr and Arg, (II) a central processing unit … and (III) a result-sending unit that transmits the evaluation result for the future risk of arrhythmia for the subject.
Claims 22-23, 25 and 27 also recite carrying out the abstract idea with a central processing unit.
Claims 24-27 recite further limitations on the data that the result-sending unit transmits.
As discussed above, there are no additional limitations to indicate that the claimed central processing unit requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. In addition, the courts have found that limitations for receiving or transmitting data over a network is well-understood, routine and conventional in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 11 and 22-27 are not patent eligible.

	
Claim Rejections - 35 USC § 102
11. The rejection of claims 11 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2012/0239366 A1; 5 April 2017 IDS Document; previously cited) is withdrawn in view of the claim amendments filed 24 October 2022.

Double Patenting
12. The rejection of claims 11 and 22 on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 8,673,647 B2 (previously cited) is withdrawn in view of the claim amendments filed 24 October 2022. 

13. The rejection of claims 11 and 22 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,182,407 B2 (previously cited) is withdrawn in view of the claim amendments filed 24 October 2022.

14. The rejection of claims 11 and 22 on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 9,599,618 B2 (previously cited) is withdrawn in view of the claim amendments filed 24 October 2022. 

15. The rejection of claims 11 and 22 on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 9,664,681 B2 (previously cited) is withdrawn in view of the claim amendments filed 24 October 2022. 

16. The rejection of claims 11 and 22 on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,459,255 B2 (previously cited) is withdrawn in view of the claim amendments filed 24 October 2022. 

17. The rejection of claims 11 and 22 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Application No. 16/373,193 (previously cited) is withdrawn in view of the claim amendments filed 24 October 2022. 

18. The rejection of claims 11 and 22 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Application No. 16/373,427 (previously cited) is withdrawn in view of the claim amendments filed 24 October 2022. 

Conclusion
19. No claims are allowed.

20. It is noted that claims 11 and 22-27 are free from the prior art as the prior art does not teach nor fairly suggest a correlation between the concentration of Threonine in blood and the future risk of arrhythmia. 

21. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
22. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
23. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1672